Citation Nr: 9921678	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  94-26 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left leg 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1944.  

In October 1955, the Board of Veterans' Appeals (Board) 
denied the veteran's original claim of service connection for 
dermatitis and arthritis.  The veteran was notified of this 
determination, but did not file a timely appeal.  

This matter initially came to the Board on appeal of a March 
1994 rating decision of the RO which denied the veteran's 
claim of service connection for a left leg disorder.  

In December 1996, the Board recharacterized the issue on 
appeal as to whether new and material evidence had been 
submitted to reopen the claim of service connection for a 
left leg disorder and remanded the matter for additional 
development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In October 1955, the Board denied the veteran's original 
claim of service connection for dermatitis and arthritis and 
provided the veteran with notification of that decision and 
his appellate rights; in the absence of a timely filed 
appeal, that decision became final.  

3.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for a left leg 
disorder and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented.  

4.  The veteran's claim of service connection for a left leg 
disorder is plausible and capable of substantiation.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purpose of reopening the veteran's claim of service 
connection for a left leg disorder.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (1998).  

2.  A well-grounded claim of service connection for a left 
leg disorder has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Determination of New and Material Evidence

In October 1955, the Board denied the veteran's original 
claim of service connection for dermatitis and arthritis.  
That decision is final and the claim will not thereafter be 
reopened or allowed, except as otherwise provided..  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter referred to as the "Court"), in 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), has held 
that the Board must perform a three-step analysis when the 
veteran seeks to reopen a claim based on new evidence.  
First, the Board must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine whether, based upon all 
of the evidence of record in support of the claim, presuming 
its credibility, see Robinette v. Brown, 8 Vet. App. 69 
(1995), the claim as reopened (and distinguished from the 
original claim) is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  

The evidence of record at the time of the October 1955 Board 
decision included the veteran's service medical records; VA 
hospitalization records; three statements from private 
physicians; a statement prepared by the veteran's wife; and 
testimony provided by the veteran at a hearing conducted in 
April 1955.  

The evidence received since the October 1955 rating decision 
includes VA outpatient treatment records and a statement from 
a private physician, Judith Szulecki, M.D., documenting 
treatment for a dermatological condition affecting the left 
leg, and the testimony of the veteran given at a hearing 
before the undersigned Member of the Board sitting at the RO 
in August 1996.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new.  In 
addition, the new evidence, in particular the VA outpatient 
treatment reports and the statement prepared by Dr. Szulecki, 
are relevant to the veteran's claim of service connection and 
are instrumental in ensuring a complete evidentiary record 
for evaluation of his claim.  See Hodge, supra.  In other 
words, the new evidence submitted is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a left leg disorder is reopened.  


II.  Determination of Well Groundedness

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and a 
determination must be made as to whether, based upon all of 
the evidence of record in support of the claim, presuming its 
credibility, see Robinette, supra, the claim as reopened (and 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim, but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters, 
supra.  

The veteran testified at the hearing conducted before the 
undersigned Member of the Board in August 1996, that he 
initially began to experience problems with his left leg 
during boot camp.  According to the veteran, his 
symptomatology included giving way of the left leg, swelling 
and discoloration.  

A careful review of the veteran's service medical records 
shows that, in July 1943, the veteran was admitted for 
treatment of sore feet and hands.  A final diagnosis of acute 
epidermophytosis located on all surfaces of the feet and 
hands, severe, was rendered.  In January 1944, he presented 
for treatment of complaints involving pain and cramping in 
both legs following short marches or hikes.  The condition 
was noted to have existed for several years.  The final 
diagnosis was that of hyperhidrosis, "severe, cause vascular 
changes, lower extremities," existing prior to induction.  
Subsequently, in June 1944, the veteran began to complain of 
"arthritis" of his legs and bad feet.  According to the 
treatment report, the leg pain was supposed to have existed 
one year prior to his entrance into the Army.  An x-ray study 
taken in August 1944 showed the left knee to be normal in 
appearance.  Despite the negative results obtained in this 
diagnostic study, the veteran was noted to have arthritis, 
both legs, at discharge; specifically, physical examination 
was stated to have demonstrated arthritis, both knees, 
moderate, symptomatic.  

A VA hospitalization report from November 1954 indicated a 
history of dermatophytosis dating back at least to 1940 with 
several flare-ups occurring while the veteran was in the 
Army.  In this case, the present eruption was noted to have 
begun as a cracking, pruritic, weeping dermatitis involving 
the toes of both feet.  The veteran was discharged in mid-
November 1954 with diagnoses of dermatophytosis with 
secondary eczema.  Immediately after his discharge, the 
veteran was readmitted with an acute flare-up of his 
dermatitis involving both legs, feet, buttocks, and axillary 
and antecubital fossae.  Once again, the veteran was 
discharged with diagnoses of dermatophytosis with secondary 
eczema.  

Statements from private physicians submitted in support of 
the veteran's claim also documented treatment for a 
dermatological condition affecting the veteran's left leg, as 
well as other parts of his body.  A statement prepared by 
Harry P. Williams, M.D., noted that he had initially treated 
the veteran for a skin condition as early as April 1948.  He 
described the attacks as having a fulminating sudden onset 
with a weeping dermatitis over the entire body which later 
becomes scaly and crusty and then reddens when the scales 
peel off.  His impression was that the veteran suffered from 
dermatitis, eczematoid, allergic in origin, with a possible 
psychosomatic background.  

Walter C. Fitzgerald, M.D., noted in a statement dated in 
April 1955 that he had first treated the veteran in September 
1954 for a vesicular eruption over the soles of both feet 
which tested positive for tinea.  He indicated that the 
veteran had improved with treatment but had experienced a 
flare-up with an "id" over the body generally which 
required hospitalization.  According to Dr. Fitzgerald, 
following the veteran's discharge from this hospitalization, 
he developed a thrombophlebitis in the left great saphenous 
vein which required bed rest at home.  The veteran then 
returned to him for treatment with a new eruption in October 
1954.  

A statement prepared by Dr. Szulecki and dated in May 1997 
noted that she had first treated the veteran in November 1987 
for an eczematous dermatitis on his left lower leg which was 
felt to be tinea corporis.  It was her overall conclusion 
that the veteran had chronic stasis dermatitis with episodes 
of cellulitis.  

Based on a review of the evidence of record, the Board finds 
that the veteran's claim is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Court 
has held that the duty to assist the claimant in obtaining 
and developing facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  It also includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  

In light of the above evidence, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of his left leg disorder.  All pertinent treatment 
records also should be obtained for review.  


ORDER

As new and material evidence to reopen the claim of service 
connection for a left leg disorder has been submitted, the 
appeal to this extent is allowed.  

As a well-grounded claim of service connection for a left leg 
disorder has been submitted, the appeal to this extent is 
allowed, subject to the discussion hereinbelow.  



REMAND

As noted, when a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  In light of the above evidence, the 
veteran should be afforded a VA examination to determine the 
nature and likely etiology of his left leg disorder.  In 
addition, all pertinent treatment records also should be 
obtained for review.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his left leg disorder since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current extent and likely etiology of his 
claimed left leg disorder.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should elicit from the veteran 
and record a full medical history and 
should report detailed clinical findings 
in connection with the evaluation of the 
left leg disorder.  Based on his/her 
review of the case, it is requested that 
the examiner express an opinion as to the 
likelihood that the veteran is suffering 
from current left leg disability due to 
disease or injury incurred in or 
aggravated by service.  The opinion 
should be stated in terms of probability 
rather than possibility.  The examination 
report should reflect review of pertinent 
material in the claims folder and include 
the factors upon which the opinion is 
based.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

